Exhibit 10.2


THIRD AMENDED AND RESTATED GUARANTY
THIS THIRD AMENDED AND RESTATED GUARANTY, dated as of November 18, 2016 (as
amended, supplemented, or otherwise modified from time to time, this
“Guaranty”), is made by Altisource Residential Corporation, a Maryland
corporation (the “Guarantor”), in favor of Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”) for the benefit of Buyers.
RECITALS
The Guarantor previously made a Second Amended and Restated Guaranty, dated as
of March 31, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Existing Guaranty”) in favor of Administrative Agent, as
buyer;
The Guarantor and the Administrative Agent have agreed that the Existing
Guaranty be amended and restated in its entirety on the terms and subject to the
conditions set forth herein;
Pursuant to the Third Amended and Restated Master Repurchase Agreement, dated as
of November 18, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Repurchase Agreement”), among Altisource Residential,
L.P., ARNS, Inc., ARLP Repo Seller L, LLC and ARLP Repo Seller S, LLC (each, a
“Seller”, and collectively, the “Sellers”), ARLP Trust, ARLP Trust 3, ARLP Trust
4, ARLP Trust 5, ARLP Trust 6, ARLP Securitization Trust, Series 2014-1 and ARLP
Securitization Trust, Series 2014-2 (each, a “Trust Subsidiary” and
collectively, the “Trust Subsidiaries”), RESI SFR Sub, LLC (the “SFR
Subsidiary”), RESI REO Sub, LLC (the “REO Subsidiary” and collectively with the
Trust Subsidiaries and the SFR Subsidiary, the “Seller Party Subsidiaries”), the
Guarantor and the Administrative Agent on behalf of Buyers and Repledgees. The
Administrative Agent on behalf of certain Buyers has agreed, from time to time,
to enter into Transactions pursuant to the terms and conditions of the
Repurchase Agreement. It is a condition precedent to the obligation of the
Administrative Agent on behalf of Buyers to enter into future Transactions under
the Repurchase Agreement that the Guarantor shall have executed and delivered
this Guaranty to the Administrative Agent for the benefit of Buyers.
NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to enter into the Repurchase Agreement and to
enter into Transactions thereunder, the Guarantor hereby agrees with the
Administrative Agent and Buyers, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined.
(b)    For purposes of this Guaranty, “Obligations” shall mean all obligations
and liabilities of each Seller to the Administrative Agent and Buyers, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Repurchase Agreement and any other Program Agreements and





--------------------------------------------------------------------------------




any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent and Buyers that are
required to be paid by a party to the Transaction pursuant to the terms of the
Program Agreements and costs of enforcement of this Guaranty) or otherwise.
2.    Guaranty.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent for the benefit of Buyers the prompt and complete payment
and performance by any Seller when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
(b)    The Guarantor further agrees to pay any and all reasonable and documented
expenses (including, without limitation, all reasonable and documented fees and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent and Buyers in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty. This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto the
Sellers may be free from any Obligations.
(c)    No payment or payments made by the Sellers or any other Person or
received or collected by the Administrative Agent from the Sellers or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.
(d)     Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to the Administrative Agent for the benefit of
Buyers on account of Guarantor’s liability hereunder, the Guarantor will notify
the Administrative Agent in writing that such payment is made under this
Guaranty for such purpose.
3.    Right of Set-off. The Administrative Agent is hereby irrevocably
authorized at any time following the occurrence of an Event of Default without
notice to the Guarantor, any such notice being hereby waived by the Guarantor,
to set off and appropriate and apply any and all monies and other property of
the Guarantor, deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent,
Buyers or any affiliate thereof to or for the credit or the account of
Guarantor, or any part thereof in such amounts as the Administrative Agent may
elect, on account of the Obligations and liabilities of the Guarantor hereunder
and claims of every nature and description of the Administrative Agent against
the Guarantor, in any currency, whether arising hereunder or under the
Repurchase Agreement, as the Administrative Agent may elect, whether or


- 2 -



--------------------------------------------------------------------------------




not the Administrative Agent has made any demand for payment and although such
Obligations and liabilities and claims may be contingent or unmatured. The
Administrative Agent shall notify the Guarantor promptly of any such set-off and
the application made by the Administrative Agent, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent may have.
4.    Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent, the Guarantor shall not be entitled to be subrogated to
any of the rights of the Administrative Agent or Buyers against any Seller or
any other guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or Buyers for the payment of the Obligations,
nor shall the Guarantor seek or be entitled to seek any contribution or
reimbursement from any Seller or any other guarantor in respect of payments made
by the Guarantor hereunder, until all amounts owing to the Administrative Agent
or Buyers by any Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amounts shall be held by the Guarantor in
trust for the Administrative Agent, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
5.    Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Administrative
Agent may be rescinded by the Administrative Agent, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or Buyers, and the
Repurchase Agreement, and the other Program Agreements and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Administrative Agent shall have
no obligation to protect, secure, perfect or insure any Lien at any time held by
it as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against Guarantor, the Administrative
Agent may, but shall be under no obligation to, make a similar demand on any
Seller or any other guarantor, and any failure by the Administrative Agent to
make any such demand or to collect any payments from any Seller or any such
other guarantor or any release of any Seller or such other guarantor shall not
relieve Guarantor of its obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express


- 3 -



--------------------------------------------------------------------------------




or implied, or as a matter of law, of the Administrative Agent or Buyers against
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
6.    Guaranty Absolute and Unconditional.
(a)    Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between the Sellers or the Guarantor, on the one
hand, and the Administrative Agent on behalf of Buyers, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty. Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Sellers or the
Guarantor with respect to the Obligations. This Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, the other
Program Agreements, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Seller against the Administrative Agent or
Buyers, or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of any Seller or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Seller for the
Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the Guarantor,
the Administrative Agent or Buyers may, but shall be under no obligation, to
pursue such rights and remedies that they may have against any Seller or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent to pursue such other rights or remedies or to collect any
payments from any Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of each Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent on
behalf of Buyers against the Guarantor. This Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
the Guarantor and its successors and assigns thereof, and shall inure to the
benefit of the Administrative Agent, the Buyers and their respective successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement the Sellers may be free from any Obligations.
(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Administrative Agent
and Buyers as follows:


- 4 -



--------------------------------------------------------------------------------




(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Administrative Agent and Buyers any claim or defense
based upon, an election of remedies by the Administrative Agent and Buyers which
in any manner impairs, affects, reduces, releases, destroys and/or extinguishes
Guarantor’s subrogation rights, rights to proceed against any Seller or any
other guarantor for reimbursement or contribution, and/or any other rights of
the Guarantor to proceed against any Seller, against any other guarantor, or
against any other person or security.
(ii)    Guarantor is presently informed of the financial condition of the
Sellers and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of each Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the
Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information. Absent a written request for such
information by the Guarantor to the Administrative Agent, Guarantor hereby
waives its right, if any, to require the Administrative Agent to disclose to
Guarantor any information which the Administrative Agent may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.
(iii)    Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Administrative Agent, Guarantor is not in any manner relying upon the validity,
and/or enforceability, and/or attachment, and/or perfection of any Liens or
security interests of any kind or nature granted by the Sellers or any other
guarantor to the Administrative Agent, now or at any time and from time to time
in the future.
7.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Seller or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Seller or any substantial part of any Seller’s property, or
otherwise, all as though such payments had not been made.
8.    Payments. Guarantor hereby agrees that the Obligations will be paid to the
Administrative Agent without set-off or counterclaim in U.S. Dollars.
9.    Event of Default. If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, Guarantor agrees that, as between
Guarantor and Administrative Agent, the Obligations may be declared to be due
for purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration


- 5 -



--------------------------------------------------------------------------------




as against each Seller and that, in the event of any such declaration (or
attempted declaration), such Obligations shall forthwith become due by Guarantor
for purposes of this Guaranty.
10.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.    Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
12.    No Waiver; Cumulative Remedies. The Administrative Agent shall not by any
act (except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
13.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent on behalf of Buyers, provided that any provision of
this Guaranty may be waived by the Administrative Agent on behalf of Buyers in a
letter or agreement executed by the Administrative Agent on behalf of Buyers or
by facsimile or electronic transmission from the Administrative Agent. This
Guaranty shall be binding upon the successors and assigns of the Guarantor and
shall inure to the benefit of the Administrative Agent on behalf of Buyers and
their respective successors and assigns.
14.    Notices. Notices by the Administrative Agent to the Guarantor shall be
given in accordance with the Repurchase Agreement.
15.    Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.


- 6 -



--------------------------------------------------------------------------------




(b)    GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.
16.    Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by any Seller or Guarantor relative to the subject matter hereof
not reflected herein.
17.    Acknowledgments. Guarantor hereby acknowledges that:
(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;
(b)    the Administrative Agent does not have any fiduciary relationship to
Guarantor, and the relationship between the Administrative Agent and Guarantor
is solely that of surety and creditor; and
(c)    no joint venture exists between the Administrative Agent, Buyers and
Guarantor or among the Administrative Agent, Buyers, the Sellers and Guarantor.
18.    Amendment and Restatement. This Guaranty may be amended from time to time
only by written agreement of the Guarantor and the Administrative Agent. The
parties desire to enter into this Guaranty in order to amend and restate the
Existing Guaranty in its entirety. The amendment and restatement of the Existing
Guaranty shall become effective on the date hereof, and each of the Guarantors
shall hereafter be bound by the terms and conditions of this Guaranty and the
other Program Agreements. This Guaranty amends and restates the terms and
conditions of the Existing Guaranty, and is not a novation of any of the
agreements or obligations incurred pursuant to the terms of the Existing
Guaranty. Accordingly, all of the agreements and obligations incurred pursuant
to the terms of the Existing Guaranty are hereby ratified and affirmed by the
parties hereto and remain in full force and effect. All references to the
Existing Guaranty in any Program Agreement or other document or instrument
delivered in connection therewith shall be deemed to refer to this Guaranty and
the provisions hereof.
19.    Intent. This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.
[Signature pages follow]


- 7 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
Altisource Residential Corporation, as Guarantor
By: __________________________
Name: Robin N. Lowe
Title: Chief Financial Officer




Signature Page to Third Amended and Restated Guaranty

